Title: From John Adams to Benjamin Rush, 15 January 1813
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy January 15th. 1813.—

You have forgotten, Old Dr Shippen, Dr Franklin, and many others. I have known many Instances. Not to mention General Oglethorpe or a Mrs Cope, or many others. I knew a Miss Sarah Mills married first to Mr Neal and afterwards to Mr Thayer. She pretended to have been one of my Fathers boyish Flames, and upon the strength of this great merit she made me a Visit once a Year, riding down Six or Seven miles upon a Pillion behind a Boy. She loved Wine, with moderation, and we gave her, her fill. She wanted Money to help her thro’ the year and We always gave her a little. She staid as long as She pleased, and had the best Beds and Tables our house afforded. Her Health of body and mind was as perfect as ever it had been: She was always profuse in her expressions of gratitude to her human Benefactors, not forgetting her divine. Her concluding Sentence always was “God is wonderful to me”! She Visited Us Annually till She was One hundred and two. I may adopt her pious Motto.—
Conclude not, from this, that I flatter myself with the hope of long life. No such thing. My Constitution is a glass bubble an hollow Icesicle. A blast from the South West or North East, may break or dissolve it in an hour. A Slight Irregularity or one intemperate dinner might finish the Catastrophy of  the  Play. A French Bishop said to me Speaking of Franklin, when he was Younger than I am. Il ne faudra, que tres peu de, chose a Son Age, pour “abbatre Un Colosse.”
Vanity is one of your “diseases of the Mind.” you and all the World know to what a Scandalous degree,  I have been infected with it, all the days of my Life. Jones and Barry, were leprous with it when the first Said “My hand first hoisted the American Flag;” and the last was not less distempered with it when he Said “The British Naval Flag, first Struck to me” Both these boasts were vain and false. Both were true only in the mouth of John Manly; whose Prizes were of more importance to this Country than all that Jones and Barry both ever performed. I respect your Science and Humanity as a Veterinarian: but is there not a little “disease of the mind” in your, and Howards and Burkes Enthusiasm for old Horses. The Weakness is amiable; but I doubt the real rational humanity of it. The old Farmers maxim is founded in more Judicious Experience If you would have an Old Man or an Old Horse good for anything you must keep him always going, always in Use. This is conformable to all my experience of Man and Horse. Burkes Affection was not for the Horse but for his Son, whome, from a distemper of the mind he adored, and to whom he had hoped to transmit that Peerage which was the Object of his invariable Aim and pursuit; as really as a Bishoprick in England was that of Dr. Swift. Would not the expence of keeping old Useless Horses, be more humanity employed in relieving Prisoners, Orphans and Widows.? The old white Charger, is a different Story. I never heard of but one Charger in America: nor of more than one banquetting room. Were not both these Titles given from Some little lurking disease of the Mind.?—
Your Book has made it very clear and very certain that we all labour under diseases of the Mind. When I lived in Boston, an ingenious French Peruquier who made and dressed my Barristers Wiggs, and Shaved my face once told me a Story of an English Nobleman, who came to his Shop in London where he had dressed heads and Shaved Faces Some years before he came over, and talked and behaved very extravagantly. But Said the Barber, His Lordship was a little crack: indeed all de Mylors “in England are crack”.You have proved that We are all crack, insomuch, that I am almost afraid to read it all, least I should see my own Character in the mirror and see more Symptoms of mental Malady. The Book is in so much request among my five inquisitive Females, that I could not keep it, and then my Neighbour Dr Vinton one of your ardent Admirers,  must have it, and he has let others read it, and I cannot get it. But I have read enough to make me tremble.
Other Things however, more Seriously alarm me. My Son in Law is chosen to Congress, and by a vast majority against a formidable Competitor. The Consequences of this I know not. You shall divine from the inclosed Letter to me, which, upon your Friendship you must return to me by the next Post or two.
His Election is a demonstration of the Confidence and Affection of two large Counties containing near 50,000 Souls in which he has lived in Poverty and Obscurity for many years. He must now meet on the Same Floor the most malicious and insidious Tool in Tim Pickering, of the most jealous envious and malicious Enemy he ever had, Alexander Hamilton: both of whom together Accomplished his Ruin. Mourn for our Friend Clymer. With him I admit the Outrages of both France and England; but I dread the Power of neither. I dread nothing but the disease of the Mind in my own dear beloved Nation. But that must and will be cured.So wishes, so prays, so hopes and so undoubtingly believes, the same Semper idem,
John Adams.
I am glad Waterhouse has a Son with you. The Father commands one of the most elegant and masterly Pens in America. He is a Jewell of a Man and has been most cruelly Used because he is a Friend of the national Government and because he writes better Books than any of his Profession here.